Name: Commission Regulation (EEC) No 3295/85 of 26 November 1985 suspending the application of certain provisions of Regulation (EEC) No 2729/81 as regards the payment of refunds in respect of milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 85 Official Journal of the European Communities No L 316/25 COMMISSION REGULATION (EEC) No 3295/85 of 26 November 1985 suspending the application of certain provisions of Regulation (EEC) No 2729/81 as regards the payment of refunds in respect of milk and milk products present owirtg to the very slight demand in international trade, in particular from certain importing countries which have purchased substantial quantities in the past ; whereas in these circumstances application of the provi ­ sions concerned should be suspended while maintaining, nevertheless, the obligation for the exporter to indicate the country of destination in the export licence ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Article 4 (2) and (3) of Commission Regulation (EEC) No 2729/81 of 14 September 1982 laying down special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (3), as last amended by Regulation (EEC) No 369/85 (4), requires presentation of an export licence indicating the counry of destination or the special destination for exports of butter ; Whereas, in order to monitor very closely the trend in butter exports, Article 10 (3), (4) and (5) of Regulation (EEC) No 2729/81 provides that refunds for zone C 2 are applicable to exports only when made under , cover of an export licence with advance fixing of the refund, that the destination shown on the export certificate for that products is compulsory and that, in order to ensure compliance with that destination, payment of part of the refund is dependent on the provision of proof that the product has arrived at the destination ; Whereas experience gained using this system has shown practical difficulties ; whereas in certain third countries it is difficult to obtain the necessary documents to provide evidence of actual entry for consumption in those coun ­ tries ; whereas traders are disinclined to export towards such third countries in consequence ; Whereas, in addition, knowledge of the actual destination of the quantities of butter exported is of no importance at Article 1 The application of the provisions of Article 10 (3), (4) and (5) of Regulation (EEC) No 2729/81 is hereby suspended. However, the obligation for licence applications and licences to show in section 13 the third country of desti ­ nation or the special destination shall continue to apply. Article 2 This Regulation shall enter into force on 23 December 1985. It shall apply to transactions for which the customs formalities referred to in Article 22 ( 1 ) (b) of Commission Regulation (EEC) No 3183/80 (*) are completed from that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968, p. 13 . 0 OJ No L 137, 27. 5. 1985, p. 5. (3) OJ No L 272, 26. 9 . 1981 , p. 19 . b) OJ No L 44, 14. 2. 1985, p. 11 . 0 OJ No L 338, 13.12. 1980, p. 1 .